149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael S. McFARLAND; Donna C. McFarland; Roger F. Morgan;Cherly Morgan; Norman R. Cates; Phillis A. Cates; Wayne E.Laslay; Annabell Laslay; Richard A. LaPointe; Bonnie L.LaPointe; Glen G. Pittman; Opal Pittman; G.H. Ricker;Harriett L. Ricker; Orson A. Rau; Glenna M. Rau; GarySpears; Carolyn Sue Spears; Paul Schafer; Juanita L.Schafer; Robert J. Schumacher; Anna E. Schumacher; ChristSkiroiotis; Sophia Skiroiotis; S.N. Whitcanack; Irene P.Whitcanack; Arthur Zago; Kathleen Zago, individually and onbehalf of all other purchasers of lots in the Lake WinnebagoSouth Retirement Village Subdivision, Plaintiffs--Appellees,v.WINNEBAGO SOUTH, INC., Defendant--Appellant,Robert V. Steinhilber; Johnita F. Steinhilber; Jack O. Hart;James E. Thompson, Jr.; Grandview Bank & Trust Company; ThePleasant Hill Bank; Cass County Title Company; Amca, Ltd.;Arnold M. Cook Associates, Inc.; Arnold M. Cook; Barry A.Cook; Iris B. Cook; Philip T. Goldstein; Thomas C. Mason;Emmanuel Rubin; David L. Gibson Associates, Inc.; David L.Gibson; Lake Winnebago Real Estate & Management Company,Inc.; Bonnie Hart; Alex Flemington; Halsey Rains; Mrs.Shirley Williams; Orien Fehrman; Bannister Bank; Bank of LeeSummit; Mission State Bank & Trust Company; Winnebago SouthHomeowners Association, Inc., Defendants.
No. 97-3247.
United States Court of Appeals, Eighth Circuit.
Submitted May 14, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
PER CURIAM.


1
This has been an unduly protracted litigation.  The District Court1 granted partial summary judgment against Winnebago South, Inc. and in favor of plaintiffs on their claims under the Interstate Land Sales Disclosure Act and certified its interlocutory judgment for immediate appeal.  Finding that partial summary judgment was correctly granted and that an opinion in this fact-intensive case would lack precedential value, we affirm on the basis of the District Court's entirely adequate opinion.

The judgment of the District Court is

2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri